Exhibit 10.3
AMENDMENT TO AWARD AGREEMENT
The following Resolution was adopted by the Compensation and Management
Development Committee of Centex Corporation on October 8, 2008 and is deemed to
be an amendment to the Exhibit A attached to the outstanding Award Agreement
between the Company and the various awardees relating to the 3-Year Performance
Award — May 2007, effective December 31, 2008:
     WHEREAS, 3-Year Performance Awards were granted to certain employees of the
Company effective May 17, 2007; and
     WHEREAS, Exhibit A to the Award Agreement related to the 3-Year Performance
Awards (“Exhibit A”) provides in Section 3(d) that the Company may, without the
participant’s consent, modify or amend the Award to the extent it reasonably
determines is necessary to preserve intended tax consequences in light of
Section 409A; and
     WHEREAS, the Company has determined that amendments to the 3-Year
Performance Awards are needed for purposes of Section 409A;
     THEREFORE, BE IT RESOLVED, that pursuant to Section 3(d) of Exhibit A to
the Award Agreement for the 3-Year Performance Awards — May 2007 granted
effective as of May 17, 2007, each Exhibit A is hereby amended, effective as of
December 31, 2008, in the following respects only:
     FIRST: The second sentence of Section 1(c) of Exhibit A is hereby amended
to read in its entirety as follows:
Except as provided in Section 2, payment of amounts due under this Award shall
be made to you in June 2010 (the “Payout Date”) in accordance with the
provisions of Section 10(d) of the Plan.
     SECOND: The last sentence of Section 2(c) of Exhibit A is hereby amended to
read in its entirety as follows:
The value of the adjusted number of Performance Units, using the Fair Market
Value as of the effective date of the termination of employment, shall be paid
on the earlier of the Payout Date or your Separation from Service in accordance
with the provisions of Section 10(d) of the Plan; provided that your payment
will be subject to the delay as set out in Section 10(e) of the Plan if you are
paid on account of your Separation from Service and you are a Specified Employee
on the date of your Separation from Service.
     THIRD: The last sentence of Section 2(d) of Exhibit A is hereby amended to
read in its entirety as follows:
The value of your Performance Units that are not forfeited under this
subsection, using the Target Payout levels and the original grant value share
price, shall be paid on the earlier of the Payout Date or your Separation from
Service in accordance with the provisions of

 



--------------------------------------------------------------------------------



 



Section 10(d) of the Plan; provided that your payment will be subject to the
delay as set out in Section 10(e) of the Plan if you are paid on account of your
Separation from Service and you are a Specified Employee on the date of your
Separation from Service.
     FOURTH: The last sentence of Section 2(e) of Exhibit A is hereby amended to
read in its entirety as follows:
The Performance Units that are not forfeited under this subsection shall be
adjusted upward or downward by the applicable Performance Percentage based on
the Company’s most recent quarterly estimate of the Company’s achievement of the
Performance Goals, and the value of the adjusted number of Performance Units,
using the Fair Market Value as of the date of the Retirement, shall be paid on
the earlier of the Payout Date or your Separation from Service in accordance
with the provisions of Section 10(d) of the Plan; provided that your payment
will be subject to the delay as set out in Section 10(e) of the Plan if you are
paid on account of your Separation from Service and you are a Specified Employee
on the date of your Separation from Service.
     FIFTH: The last sentence of Section 2(h) of Exhibit A is hereby amended to
read in its entirety as follows:
Payment of the amount due to you under this Award shall be made to you upon the
Change in Control in accordance with the provisions of Section 10(d) of the
Plan.

 